 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,             Case No.: CR 3:21-mj-70156-AGT (LB)
10             Plaintiff,                  STIPULATION AND [PROPOSED]
                                           ORDER AUTHORIZING RELEASE OF
11        v.                               BAIL REPORT
12   ROBERT LEMKE,
13             Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
 1         At the bail hearing held on February 1, 2021, in the above-captioned case, the Court

 2   indicated that it would be interested in reviewing a report by a psychologist retained on behalf

 3   of Defendant Robert Lemke addressing his risk of dangerousness to the community if granted

 4   pretrial release. To that end, undersigned counsel for Mr. Lemke has retained Dr. Scott Lines

 5   to prepare such a report. In order for the report to be as well informed as possible, counsel for

 6   Mr. Lemke respectfully seeks permission of the Court to disclose to Dr. Lines the prebail

 7   report prepared by U.S. Pretrial Services in this case. Dr. Lines will review the report and then

 8   delete it without disclosing it to anyone else.

 9         The United States is also exploring the appropriate next steps in response to the Court’s
10   February 1 Order, including preparations for the detention hearing on February 22. This

11   requires coordination with the Assistant United States Attorney in the Southern District of New

12   York primarily responsible for the investigation and prosecution of Mr. Lemke, Kyle Wirshba.

13   The government therefore respectfully seeks permission to disclose the prebail report to Mr.

14   Wirshba, who will review the report and then delete it without disclosing it to anyone else.

15         Accordingly, the parties stipulate and jointly request that the Court authorize the

16   disclosure of the prebail report to Dr. Lines and Mr. Wirshba.

17

18              IT IS SO STIPULATED.
19
                       February 2, 2021                   DAVID ANDERSON
20                     Dated                              United States Attorney
                                                          Northern District of California
21

22                                                                  /S
                                                          KEVIN RUBINO
23                                                        Assistant United States Attorney

24

25

26
27

28
 1

 2        February 2, 2021   STEVEN G. KALAR
          Dated              Federal Public Defender
 3
                             Northern District of California
 4
                                       /S
 5                           DANIEL P. BLANK
                             Assistant Federal Public Defender
 6

 7

 8   IT IS SO ORDERED.
 9
10      Dated                LAUREL BEELER
                             United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
